Title: From George Washington to Nathanael Greene, 16 September 1780
From: Washington, George
To: Greene, Nathanael


                        
                            Sir
                             16 September 1780
                        
                        Tomorrow I set out for Hartford, on an interview with the French General and Admiral. In my absence the
                            command of the army devolves upon you. I have so intire confidence in your prudence and abilities, that I leave the
                            conduct of it to your discretion, with only one observation, that with our present prospects, it is not our business to
                            seek an action or accept it but on advantageous terms.
                        You will attend to the post at Dobbes ferry, and take such precautions for its security as you judge
                            necessary—As Lt Col. Gouvion accompanies me, a Continental Officer should be appointed to The Command. There is now a Lt
                            Col. of Militia there.
                        Should you receive authentic advice of the arrival of a superior French fleet on the Coast you will
                            immediately put the army under marching orders and take measures for collecting all the boats on the North River together
                            with plank &c. to form a bridge across Haerlem River. You will also immediately write to the states of Maryland
                            Delaware Pensylvania Jersey & New York informing them of the advice You have received—and urging them to redouble
                            their exertions for collecting provisions forage &c. to raise levies for their Continental batalions—and also to
                            put their nearest Militia under marching orders. 
                        You will acquaint me with every occurrence of importance that comes to your knowlege by the Rout which Colo.
                            Tilghman will point out and any thing that it may be interesting for Congress immediately to know, You will transmit to
                            them. 
                        
                            G. W——n
                        
                        
                            P.S. Since writing the foregoing instructions I have received advices that Admiral Rodney is at the
                                Hook and that the enemy are making an embarkation for Rhode Island; If this should be true on the sailing of the
                                embarkation, you will immediately make all the preparations we did on a like occasion for attacking New York &
                                give me instant intelligence of the event. If the detachment should be such as to enable you to pass the River with
                                safety at Dobbes ferry, it will save you a march; if not, you will cross the North River at Kings ferry.
                        

                    